UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1962



JOHN M. COBIN,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; MARK W. EVERSON,
Commissioner of Internal Revenue,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-2455-HFF)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Cobin, Appellant Pro Se. Anthony Thomas Sheehan, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John M. Cobin appeals from the district court’s order

dismissing his complaint in part for lack of jurisdiction and

granting summary judgment for the United States as to the remaining

claims in his complaint.     He also appeals from the order denying

his motion for reconsideration.        We have reviewed the record and

the   district   court’s   orders    and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Cobin v. United States, No. CA-04-2455-HFF (D.S.C. July

29, 2005 & Aug. 19, 2005).    We deny Cobin’s motion to appoint a law

professor to prepare a legal discussion of an issue asserted by

Cobin and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -